         Case 1:20-cv-04420-PAE Document 12 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MICHAEL CLYNES, individually and on behalf of
all others similarly situated,

                                       Plaintiff,
                        -v-

 HEBRON TECHNOLOGY CO., LTD.,
 ANYUAN SUN, and CHANGJUAN LIANG,
                                                                       20 Civ. 4420 (PAE)
                                       Defendants.                     20 Civ. 4746 (PAE)
                                                                             ORDER
EDWARD A. DAHLKE, individually and on behalf
of all others similarly situated

                                       Plaintiff,
                        -v-

 HEBRON TECHNOLOGY CO., LTD.,
 ANYUAN SUN, and CHANGJUAN LIANG,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 9, 2020, plaintiff Michael Clynes filed the first of the two related actions,

alleging that defendant Hebron Technology Co., Ltd. (“Hebron”) and its officers violated the

securities laws by making materially false and misleading statements, as well as failing to

disclose material averse facts, about Hebron, and seeking to represent a class of investors who

had suffered losses as a result. Dkt. 1. As required by the Private Securities Litigation Reform

Act (“PSLRA”), Clynes also published early notice of his action in a “widely circulated national

business-oriented publication or wire service” on the same day. See Dkt. 8 (“Liberman Decl.”),

Ex. B; 15 U.S.C. § 78u-4(a)(3)(a)(i) (requiring such notice within 20 days of filing a complaint

covered by the PSLRA).
         Case 1:20-cv-04420-PAE Document 12 Filed 08/12/20 Page 2 of 2




       Ten days later, on June 19, 2020, plaintiff Edward A. Dahlke filed a second action, with a

Complaint setting forth essentially identical allegations. Dkt. 1 (20 Civ. 4746).

       Under the PSLRA, a “any member of the purported class may move the court to serve as

lead plaintiff of the purported class” within 60 days of the date on which the notice required by

15 U.S.C. § 78u-4(a)(3)(A)(i) is published. Id. § 78u-4(a)(3)(A)(i)(II). On August 7, 2020,

Dahlke moved to consolidate these actions and to be appointed lead plaintiff in the consolidated

action pursuant to the PSLRA. Dkts. 5–8. On August 10, 2020, Clyne also moved to consolidate

the two actions and to be appointed lead plaintiff in the consolidated action. Dkts. 9–11. Also on

August 10, the 60-day deadline for any other parties to move to serve as lead plaintiff passed.

       Although the plaintiffs seem to agree that the two related actions should be consolidated,

they disagree about which of them should serve as lead plaintiff. Nor has defendant Hebron

weighed in on either question as of yet. The parties are therefore directed to file any responses to

the competing motions to consolidate and serve as lead plaintiff by August 26, 2020. The Court

will then proceed to consider the motions.

       SO ORDERED.

                                                             PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: August 12, 2020
       New York, New York




                                                 2
